
	

113 HRES 239 IH: Expressing support for the designation of the third week in October as National School Bus Safety Week and for the designation of Wednesday of that week as National School Bus Drivers Appreciation Day.
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 239
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Peterson
			 submitted the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing support for the designation of
		  the third week in October as National School Bus Safety Week and for the
		  designation of Wednesday of that week as National School Bus Drivers
		  Appreciation Day.
	
	
		Whereas school bus drivers and all school transportation
			 staff, including managers, monitors, trainers, mechanics, and dispatchers, make
			 substantial contributions to the future of America and to the development of
			 our Nation's young people as knowledgeable, responsible and productive
			 citizens;
		Whereas excellence in education is dependent on safe,
			 secure, and peaceful routes to school and school settings;
		Whereas the safety and well-being of many students rely on
			 school bus drivers and the school transportation team to get them to and from
			 school and other events in a safe, professional manner;
		Whereas school bus drivers and all school transportation
			 staff, including managers, monitors, trainers, mechanics and dispatchers, are
			 an invaluable component of our educational system and have preformed an
			 outstanding job transporting our most precious resource, young students;
			 and
		Whereas the third week in October will be designated as
			 National School Bus Safety Week and the Wednesday of that week will be
			 designated as National School Bus Drivers Appreciation Day to promote efforts
			 to provide all our Nation's schools with positive and safe learning climates:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)celebrates the dedication and contributions
			 that school bus drivers, managers, trainers, monitors, mechanics and
			 dispatchers make for our children every day across the country;
			(2)supports the goals and ideals of National
			 School Bus Safety Week and National School Bus Drivers Appreciation Day;
			 and
			(3)calls upon the
			 people of the United States to observe such a week and such a day with
			 appropriate ceremonies, programs, and activities.
			
